        Case 4:13-cr-00193-BSM Document 101 Filed 12/14/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                           CASE NO. 4:13-CR-00193 BSM

ROBERT BOWERS                                                                DEFENDANT

                                           ORDER

       Robert Bowers’s second motion for compassionate release [Doc. No. 97] is denied

because his health concerns do not warrant release. See, e.g., United States v. Ram, 2020 WL

3100837, at *2–3 (E.D. Ark. June 11, 2020).

       Bowers pled guilty to possession of child pornography and was sentenced to 60

months imprisonment. Doc. No. 37. He moves for compassionate early release, pursuant

to 18 U.S.C. section 3582(c)(1)(A), which requires consideration of the sentencing factors

enumerated by 18 U.S.C. section 3553.

       Bowers tested positive for COVID-19 in May, 2020, and has since been declared

recovered. Mot. Compassionate Release at 1, Doc. No. 97. He argues that he should be

released because his involuntary weight loss, diabetes and diabetic neuropathy, COPD, and

chronic kidney failure put him at a safety risk if he contracts COVID-19. Id. at 3–4. He also

states that he was being treated for many health conditions prior to his prison sentence. Id.

at 5–6. Bowers argues that there were 97 COVID-19 cases and about 18 deaths resulting

from COVID-19 at Butner Federal Medical Center. Id. at 2. He further attests that he will

reside with his mother if he is released. Id. at 12.
        Case 4:13-cr-00193-BSM Document 101 Filed 12/14/20 Page 2 of 2




       The government argues that compassionate release is not warranted because Bowers

health conditions and his concerns of potential exposure to the virus do not rise to the level

of extraordinary and compelling. Resp. Mot. Release at 9, Doc. No. 98. Specifically, the

government points out that Bowers’s medical records indicate that he has not been

cooperative with treatment, that he is not undergoing dialysis, that he reported suffering no

symptoms from COVID-19, and that he reported he was able to eat and drink as normal as

of June, 2020. Id. at 10–11. The government also argues that the facility where Bowers is

incarcerated has one inmate and three staff members who are positive for COVID-19, as of

December 1, 2020. Id.

       IT IS SO ORDERED this 14th day of December, 2020.

                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
